Citation Nr: 1539187	
Decision Date: 09/14/15    Archive Date: 09/24/15

DOCKET NO.  14-02 004	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUE

Entitlement to service connection for residuals of West Nile virus.


REPRESENTATION

Veteran represented by:	Nebraska Department of Veterans' Affairs


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

B. Isaacs, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1983 to February 1992, including service in Southwest Asia.

This matter is before the Board of Veterans' Appeals (Board) on appeal of the March 2013 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska.  

The Veteran appeared at a hearing before a Decision Review Officer in March 2014.  A transcript of the hearing is in his file.

The appeal is REMANDED to the agency of original jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran testified that he contracted West Nile virus while in service and that the symptoms of that condition have continued since his separation from service.  There is evidence that the Veteran tested positive for West Nile Virus after service.  A VA examination must be scheduled to determine whether the Veteran has any chronic residuals of his West Nile virus infection, and, if so whether he incurred the disease during service or within one year of his separation.  See 38 U.S.C.A.            § 5103A(d)(2); 38 C.F.R.  § 3.159(c)(4)(i); McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006).

Updated VA treatment records must also be obtained.  38 C.F.R. § 3.159(c)(1); Bell v. Derwinski, 2 Vet. App. 611 (1992).

Accordingly, the case is REMANDED for the following action:

1. Obtain VA treatment records since December 2014.

2. Schedule the Veteran for a VA examination by an appropriate medical professional to address the nature and etiology of any chronic residuals of West Nile virus infection.  The entire record must be reviewed by the examiner.

The examiner is asked if the Veteran had West Nile Virus that became manifest to a compensable degree within one year of the Veteran's date of separation from service in February 1992.

If not, does the Veteran have an active disease process of West Nile Virus or current residuals of West Nile Virus?  If he has either an active disease process or current residuals of West Nile Virus, is it at least as likely as not (a degree of probability of 50 percent or higher) that West Nile Virus and/or West Nile Virus residuals are related to the Veteran's period of military service?

The examiner must consider the Veteran's competent reports of experiencing muscle pain and weakness, fevers and chills, headaches, body aches, joint pain, chronic fatigue and chronic stiff neck since his service.

To the extent possible, the examiner must identify all symptoms that are attributable solely to the West Nile virus infection/residuals.  If symptoms of chronic West Nile virus residuals cannot be distinguished from the symptoms of other disabilities, such as the Veteran's service-connected fibromyalgia, the examiner must so state.

The examination report must include a complete rationale for all opinions expressed.  If the examiner feels that a requested opinion cannot be rendered without resorting to speculation, the examiner must state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e. additional facts are required, or the examiner does not have the needed knowledge or training). 

3. Then, readjudicate the appeal.  If the benefit sought remains denied, issue a supplemental statement of the case and return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This Veteran must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims (Court) for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
M. N. HYLAND
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).


